DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This is a final rejection in response to the amendments and arguments filed 12/14/2020. Claims 1-16 are currently pending with claims 1-10 amended and claims 11-16 new.
Response to Arguments
Applicant’s arguments, see the response, filed 12/14/2020, with respect to claim objections and 112(b) rejections have been fully considered and are persuasive.  The claim objections and 112(b) rejections of 09/14/2020 has been withdrawn in light of amendments to the claims.
Applicant’s arguments filed in the response 12/14/2020, with respect to the art rejections, have been considered but are moot in view of the new grounds of rejection.
Regarding the terms “lateral” and “tongues” amended in the claims, the terms lateral wall and holding tongues are not mentioned in the originally filed specification but the terms are understood. The conventional meaning of the term lateral for instance means “situated on, directed toward, or coming from the side” and a mechanical engineering definition of the term tongue is “a long and narrow projection on a machine or structural part that serves as a guide for assembly or as a securing device” (see https://www.merriam-webster.com/dictionary/lateral and https://www.thefreedictionary.com/tongue). The specification is objected to, however, for not including these terms.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the terms “lateral wall” and “holding tongues” does not have proper antecedent basis in the specification.
Claim Objections
Claims 11 and 14 are objected to because of the following informalities:  the claims recite the term “such the” in line 3 but seems should read --such that the-- for grammatical correctness.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 12, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “A control ring able to equip a high pressure compressor of an engine” and it is unclear how a control ring is able to equip a device (the engine) it is conventionally assembly in. It should also be not noted that the body of the claim recites similar limitations as in claim 3 except for the term “partially introduced.” With that in mind it is further unclear which of the 
Claim 12 recites the limitation "the intermediate part" in line 2.  There is insufficient antecedent basis for this limitation in the claim. This limitation is being interpreted as the interface part for examination purposes.
Claim 15 recites the limitation "the intermediate part" in line 2.  There is insufficient antecedent basis for this limitation in the claim. This limitation is being interpreted as the interface part for examination purposes.
The following rejections are based on as best as the indefiniteness of the claims are understood.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, and 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 7,722,318 to Addis (Addis) in view of US Patent 9,316,113 to Gervais et al. (Gervais).
In Reference to Claim 1
Addis discloses a method for reconditioning a control ring (assembly of 36 to control the movement of vanes 32 by holding the vanes rotatable) of a high pressure compressor (16) of an engine (10), 

the method comprising machining (see col 4, ll 25-29) said housing that has undergone deformation such that the housing has dimensions adapted to house (as seen in figure 7) an interface part (52) comprising 
a lateral wall (70) and a holding tab (82) and a through housing (of 52) having dimensions identical to initial dimensions (matching dimensions, see col 4, ll 39-48) of said housing before deformation (see col 4, ll 39-48), and 
then introducing said interface part (52) into said machined housing (47) until said holding tab (82) make the interfacing part stationary (i.e. prevents rotation, see col 7, ll 1-2) relative to said control ring (36). 
Addis does not teach a lateral wall with integral holding tongues and the holding tongues make the interfacing part stationary.
Gervais is also related to an interfacing part (13) for a variable vane assembly (11), as the claimed invention, and teaches the interfacing part (i.e. bushing 13) comprises a lateral wall (16) with integral holding tongues (portions having edges 22 and 23) and said holding tongues make the interfacing part stationary (as interacting with 15, see col 4, ll 1-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Addis where the interfacing part have integral holding tongues, as taught by Gervais, as a simple substitution for one known element in the art for another (such as the tab 82 as taught by Addis) to 
In Reference to Claim 3
Addis discloses an interface part (52) for a control ring (assembly of 36 to control the movement of vanes 32 by holding the vanes rotatable) of a high pressure compressor (16) of an engine (10), 
said control ring (36) having at least one housing (47) for partially housing a guide shoe (52), 
the interface part (52) comprising a lateral wall (70) with a holding tab (82), 
delimiting longitudinally a through housing (of 52) having dimensions identical to initial dimensions (matching dimensions, see col 4, ll 39-48) of said housing, 
and able to be introduced (as seen in figure 7) in said housing, after said housing is machined (see col 4, ll 25-29) to accommodate the through housing subsequently to a deformation of said housing (the housing 47 that has wear, pitting or corrosion, see col 4, ll 1-29), 
until said holding tab (82) make the interfacing part stationary  relative to said control ring (prevents rotation, see col 7, ll 1-2).
Addis does not teach a lateral wall with integral holding tongues and the holding tongues make the interfacing part stationary.
Gervais is also related to an interfacing part (13) for a variable vane assembly (11), as the claimed invention, and teaches the interfacing part (i.e. bushing 13) comprises a lateral wall (16) with integral holding tongues (portions having edges 22 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interfacing part of Addis to have integral holding tongues, as taught by Gervais, as a simple substitution for one known element in the art for another (such as the tab 82 as taught by Addis) to obtain the predictable results holding the interface part stationary after assembly and was an obvious extension of prior art teachings. (KSR, 550 U.S. at ___, 82 USPQ2d at 1396, MPEP 2141 III B).
In Reference to Claim 10
Addis, as modified by Gervais, discloses a control ring (36) able to equip a high pressure compressor (16) of an engine 10), and comprising at least one housing (47) for partially housing the guide shoe (52), and at least interface part (52) according to claim 3, partially introduced into said housing (47), after said housing has been machined (see col 4, ll 25-29) to accommodate said through housing subsequently to the deformation of said housing (the housing 47 that has wear, pitting or corrosion, see col 4, ll 1-29).
In Reference to Claim 11
Addis, as modified by Gervais, discloses the method according to claim 1, wherein the integral holding tongues (portions having edges 22 and 23, Gervais) are provided at a bottom portion of the lateral wall (lower portion of 16, Gervais) and extend away from the lateral wall (as seen in figure 4, Gervais) such the integral holding 
In Reference to Claim 12
Addis, as modified by Gervais, discloses the method according to claim 11, wherein each of the integral holding tongues (portions having edges 22 and 23, Gervais) extends perpendicularly (away from 16 as seen in figure 4, Gervais) to a longitudinal axis of the intermediate part (central axis of 13, Gervais, not shown).
In Reference to Claim 13
Addis, as modified by Gervais, discloses the method according to claim 11, wherein each of the integral holding tongues (portions having edges 22 and 23, Gervais) are provided in contact with an external surface of the control ring (such as external surface with 15, Gervais) when the lateral wall is introduced into the machined housing (36 of Addis).
In Reference to Claim 14
Addis, as modified by Gervais, discloses the interface part according to claim 3, wherein the integral holding tongues (portions having edges 22 and 23, Gervais) are provided at a bottom portion of the lateral wall (lower portion of 16, Gervais) and extend away from the lateral wall (as seen in figure 4, Gervais) such the integral holding tongues extend outside the housing (15, figure 5, Gervais) when the lateral wall is introduced into the machined housing (36 of Addis).
In Reference to Claim 15
Addis, as modified by Gervais, discloses the interface part according to claim 14, wherein each of the integral holding tongues (portions having edges 22 and 23, 
In Reference to Claim 16
Addis, as modified by Gervais, discloses the interface part according to claim 14, wherein each of the integral holding tongues (portions having edges 22 and 23, Gervais) is provided in contact with an external surface of the control ring (such as external surface with 15, Gervais) when the lateral wall is introduced into the machined housing (36 of Addis).

Claim(s) 2, 4, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 7,722,318 to Addis (Addis) in view of US Patent 9,316,113 to Gervais et al. (Gervais) as applied to claims 1 and 3 above, and further in view of US Patent 6,682,299 to Bowen et al. (Bowen).
In Reference to Claim 2
Addis, as modified by Gervais, discloses the method according to claim 1, except, wherein said interface part is introduced into said machined housing by press-in force inducing the deformation via a deformation slit, and wherein the interface part comprises the deformation slit.
Bowen is also related to an interface part (44) in a housing (of 42) of a gas turbine engine (see col 1, ll 14-20), as the claimed invention, and teaches wherein said interface part (44) is introduced into the housing (42) by press-in force (interference, see col 2, ll 21-26) inducing the deformation (as compressed before insertion, see col 2, ll 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and interface part of Addis to have a deformation slit, as taught by Bowen, so as to suitably secure the interface part to the housing by using interference or press in fit as taught by Bowen and accommodate for thermal expansion between the mounted parts (see Bowen col 2, ll 1-26).
In Reference to Claim 4
Addis, as modified by Gervais, discloses the interface part according to claim 3, except, wherein said lateral wall comprises a deformation slit able to enable the interface part to be deformed during the introduction of said interface part in said machined housing.
Bowen is also related to an interface part (44) in a housing (42) of a gas turbine engine (see col 1, ll 14-20), as the claimed invention, and teaches wherein a lateral wall (74) comprises a deformation slit (72) able to enable the interface part to be deformed (compressed, see col 2, ll 21-26) during the introduction of said interface part in said housing (42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interface part of Addis to have a deformation slit, as taught by Bowen, so as to suitably secure the interface part to the housing by using interference or press in fit as taught by Bowen and accommodate for thermal expansion between the mounted parts (see Bowen col 2, ll 1-26).
In Reference to Claim 5
Addis, as modified by Gervais, and Bowen, discloses the interface part according to claim 4, wherein said deformation slit (72, Bowen) is elastic (by virtue of retained diameter after released from compression, see col 2, ll 21-26 of Bowen).

Claim(s) 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 7,722,318 to Addis (Addis) in view of US Patent 9,316,113 to Gervais et al. (Gervais) as applied to claim 3 above, and further in view of US Patent 7,278,819 to Schilling (Schilling).
In Reference to Claim 6
Addis, as modified by Gervais, discloses the interface part according to claim 3, except, wherein each holding tongue is flexible.
Schilling is also related to a part (104) mounted in a housing (i.e. opening 130) of a gas turbine engine (10), as the claimed invention, and teaches wherein each holding tongue (106, 108) being flexible (predictably so as to be placed in holding configuration as seen in figure 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interface part of Addis as modified to be flexible, as taught by Schilling, so as to provide redundancy in the securing of the interface part of Addis and protect against the interface part falling out and positively retaining the interface part to the housing by using flexible retaining clips as taught by Schilling (see col 8-28 and figures 4 and 5 of Schilling).
In Reference to Claim 7

Schilling is also related to a part (104) mounted in a housing (i.e. opening 130) of a gas turbine engine (10), as the claimed invention, and teaches wherein each holding tongue (106, 108) is generally of an L shape (as seen in figure 5) so as to bear closely and partially against a side face (of 84 as seen in figure 5) of an edge (of 84 as seen in figure 5) of a control ring (84).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interface part of Addis as modified to have an L shape and bear closely and partially against a side face of an edge of said control ring, as taught by Schilling, so as to provide redundancy in the securing of the interface part of Addis and protect against the interface part falling out and positively retaining the interface part to the housing by using flexible retaining clips as taught by Schilling (see col 8-28 and figures 4 and 5 of Schilling).
In Reference to Claim 8
Addis, as modified by Gervais, discloses the interface part according to claim 3, except, wherein each holding tongue is generally of a U shape so as to surround a part of an edge of said control ring and to bear partially against a front face of this said edge.
Schilling is also related to a part (104) mounted in a housing (opening 130) of a gas turbine engine (10), as the claimed invention, and teaches wherein each holding tongue (106, 108) is generally of a U shape (106 and 108 as formed as a single unitary component, see col 5, ll 22-24) so as to surround a part of an edge (at bottom of 84 with 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interface part of Addis as modified to be formed generally of a U shape and so as to surround a part of an edge of said control ring (of Addis) and to bear partially against a front face of this said edge, as taught by Schilling, so as to provide redundancy in the securing of the interface part of Addis and protect against the interface part falling out and positively retaining the interface part to the housing by using flexible retaining clips as taught by Schilling (see col 8-28 and figures 4 and 5 of Schilling).
In Reference to Claim 9
Addis, as modified by Gervais, and Schilling, discloses the interface part according to claim 8, wherein each holding tongue (106, 108 as taught by Schilling) comprises an end having at least one curvature (as seen of 106, 108 at the top end as seen in figure 5 of Schilling) so as to bear against a central part (as taught by Schilling as clipped on 84) of said control ring (of Addis as modified), located forwardly of said edge (i.e. portions not the edge as taught by Schilling as seen in figure 5).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as cited in the Notice of References Cited, are cited to show retaining members for bush or inserts for turbine components, bush members for turbine components, flexible retaining members for bush inserts, and repairing and restoring of turbine components.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LAMBERT whose telephone number is (571)270-3516.  The examiner can normally be reached on Monday - Thursday 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on (571)270-7944.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WAYNE A LAMBERT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747